DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 01/24/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1, 3-4, 18 and 21-26 are pending.

Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) rejections of claim(s) 18, 21-24 and 26 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 18 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodrich WO96/24540 in view of Wetsch US 2009/0075800 AI and evidenced by Jaegers et al. US 5,540,972, herein after referred to as Goodrich, Wetsch and Jaegers respectively.
Regarding claim 1 Goodrich discloses an insulating dunnage product (152 multi-layer combination, Fig. 4), comprising:
 at least two discontinuous sections connected together (Figs. 4 and 5, three sections shown near each 152, 154 and 156) each section including at least one non-planar interior layer of a paper sheet (118 and 120 slit paper, Fig. 3) permanently deformed, the deformed sheet having peripheral edges and top and bottom sides; 
and at least one outer layer of paper sheet material (104 and 108 exterior paper, Fig. 3 page 8, line 15 and 17) surrounding the at least one interior layer and peripherally sealed to capture the at least one interior layer there between on all four sides and over the top and bottom sides of the at least one interior layer (page 9, line 1), the outer layer having one or more fold lines that separate the discontinuous sections and the non-planar the interior layer (fold lines seen between each section) contained in each of the discontinuous sections;
 wherein the at least one interior layer (118 and 120) has major portions that are free to shift relative to adjacent portions of the at least one outer layer (104 and 108) and relative to the fold lines (the interior layers that are between the fold lines can flex and compress and are made to do so for padding purposes and thus are free to shift relative to the adjacent portions of the outer layer and the fold lines). 
Goodrich lacks wherein the interior layer has a randomly undulating shape with randomly positioned lines of crumpling.
Wetsch teaches a paper layer of having a randomly undulating shape with randomly positioned lines of crumpling (Figs. 4-6).
Goodrich discloses the claimed invention except that the interior layer is honeycomb dunnage instead of crumpled dunnage.  Jaegers shows that crumpled dunnage was an equivalent structure known in the art.  Jaegers represents evidence that honeycomb dunnage and crumpled dunnage were art-recognized equivalent structures for dunnage (Col. 1, lines 34-45).  Therefore, because these two protecting paper products were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a crumpled dunnage layer of Wetsch for a honeycomb dunnage layer.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 II.
Regarding claim 3 Goodrich as modified discloses the insulating dunnage product of claim 1 and further discloses where the at least one outer layer includes an upper outer layer (104, Fig. 3) and a lower outer layer (108, Fig. 3) with peripheral portions sealed to bound the at least one interior layer (page 9, line 1).
Regarding claim 4 Goodrich as modified discloses the insulating dunnage product of claim 1 and further discloses where the at least one outer layer (108) is formed by a single sheet that wraps around one side of the interior layer (120) and is sealed on the periphery of the other three sides of the interior layer (the outer layer 108 wraps around one side of the interior layer 120 and then the outer layer is folded over in Fig. 4 and is sealed along the edges 158 and 160 in Fig. 5 and sealing along the third edge with the closure flap 154, page 9, lines 1-4).
Regarding claim 18 Goodrich teaches an insulating dunnage product (152, Fig. 4), comprising: at least two discontinuous section connected together (Figs. 4 and 5).
each section including both:
a pair of outer layers secured together (104 and 108), the pair of outer layers including a continuous back sheet and a continuous front sheet (Fig. 4); 
a permanently deformed, non-planar interior sheet (118) having a first side and a second side opposite the first side;
wherein the interior sheet (118) cooperates with the continuous back sheet and the continuous front sheet to form a plurality of air pockets (shown in Fig. 6 the expanded sheets between the outer layers are arranged that they have air pockets adjacent to the front and back sheets), including air pockets between the first side of the interior sheet and the continuous back sheet and air pockets between the second side of the interior sheet and the continuous front sheet within a periphery of the interior sheet; 
wherein the pair of outer layers are formed by at least one sheet of paper and the interior sheet is formed by at least one sheet of paper (Fig. 4); wherein the pair of outer layers are secured about the periphery of the interior sheet (page 9, line 1); 
wherein a fold line formed at a transverse connection between the outer layers that longitudinally separates two discrete segments of the interior sheet (Figs.4 and 5) in separate discontinuous sections (each portion in Figs. 4 and 5 is a discontinuous section),
and wherein the interior sheet (118) is substantially free to move relative to the outer (104 and 108) layers (the interior layers that are between the fold lines can flex and compress and are made to do so for padding purposes and thus are free to shift relative to the adjacent portions of the outer layer and the fold lines). 
Goodrich lacks an inner layer that is non-perforated.
Wetsch teaches a crumpled paper layer that is permanently deformed, non-perorated, and non-planer (paragraph [0013] line 2, Figs. 4-6).
Goodrich discloses the claimed invention except that the interior layer is honeycomb dunnage instead of crumpled dunnage.  Jaegers shows that crumpled dunnage was an equivalent structure known in the art.  Jaegers represents evidence that honeycomb dunnage and crumpled dunnage were art-recognized equivalent structures for dunnage (Col. 1, lines 34-45).  Therefore, because these two protecting paper products were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a crumpled dunnage layer as taught by Wetsch for a honeycomb dunnage layer.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 II.
Regarding claim 21 Goodrich as modified discloses the insulating dunnage product as set forth in claim 18, and further discloses wherein the interior sheet is impermeable to air (the interior sheet is made from paper, which applicant states in paragraphs [0005] and [0017] is impermeable).
Regarding claim 22 Goodrich as modified discloses the insulating dunnage product as set forth in claim 18, and further discloses wherein at least one of the back sheet, the front sheet, and the interior sheet includes kraft paper (page 9, line 4).
Regarding claim 23 Goodrich as modified discloses the insulating dunnage product as set forth in claim 18, and further wherein the interior sheet includes a crumpled dunnage product (Wetsch Figs. 4-6).
Regarding claim 24 Goodrich as modified discloses the insulating dunnage product as set forth in claim 18, and further discloses wherein the pair of outer layers is formed by a single sheet that wraps around the interior sheet; and wherein the single sheet that forms the outer layers is folded on one side of the interior layer and is sealed on the periphery of the other three sides of the interior layer to secure pair of outer layers together (when the product is folded over as shown in Fig. 5 the outer layer is formed by a continuous back sheet that wraps around the interior sheet and inner top layer and is sealed on the periphery along 158 and 160 and further on the third side when 154 is folded over in the closed position to secure the continuous back and front sheets).
Regarding claim 25 Goodrich as modified discloses the insulating dunnage product of claim 1 and further discloses wherein the insulating dunnage product includes three sections (shown as 152, 156 and 154 in Fig. 4) connected together along fold lines (Figs. 4 and 5) to facilitate insulating a rectangular container (rectangular container can be placed between 152 and 156 and when 154 is closed it will be insulated from the outside environment).
Regarding claim 26 Goodrich as modified discloses the insulating dunnage product of claim 18 and further discloses wherein the insulating dunnage product includes three sections (shown as 152, 156 and 154 in Fig. 4) connected together along fold lines (Figs. 4 and 5) to facilitate insulating a rectangular container (rectangular container can be placed between 152 and 156 and when 154 is closed it will be insulated from the outside environment).

Response to Arguments
Applicant’s arguments filed on 01/24/20221 have been fully considered but they are not persuasive. Applicant argues that Goodrich lacks an interior layer with a randomly undulating shape, this is correct. A randomly undulating layer is taught by Wetsch and evidenced by Jaegers as discussed above. Applicant argues that one of ordinary skill “would have no rational basis for substituting Wetsch’s crumpled sheets for Goodrich’s expanded paper product”, examiner disagrees. In the passage cited by the applicant expanded is more expensive than common void fill materials, thereby substituting in a common void material of Wetsch would reduce cost by volume as well as its still provides cushioning. Applicant argues that the crumpled sheet of Wetsch would render Goodrich product unsatisfactory for its indeed use, or would change the principle of operation because the essence of Goodrich lies in the use of an expanded slit sheet material. Examiner disagrees the purpose and essence of Goodrich is to provide a composite cushioning system for protecting articles, packaged within a box, from damage while being transported in the box. This is still achieved with either a honeycomb interior layer or an interior layer of crumpled paper. Applicant argues that honeycomb dunnage and crumpled dunnage are not art-recognized equivalents as they have some different characteristics. Examiner disagrees, as stated in Jaegers many different options can be used for lightweight yet strong material to protectively cushion an article during transport examples bubble packaging, popcorn, wood shavings, crumpled paper, or honeycomb. Thus, any of previously listed materials would be suitable for use in a dunnage package and are functional equivalents. They are equivalents because they provide cushioning. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 II. The selection of any of these choices is a design choice as one having ordinary skill can choice appropriate materials suitable for the purpose, the purpose being to protect and provide cushioning. Applicant argues that the applied references fail to disclose that the interior layer has major portions that are free to shift relative to adjacent portion of the at least one outer layer and relative to the fold lines and the layers of Goodrich and Jaegers are connected through the inner layer. It is unclear how the outer layers are connected through the inner layer, the inner layer is surrounded by the outer layer as the inner layer is only held at the fold lines thus the interior layers that are between the fold lines (major portions) can flex and compress (shift) and are made to do so for padding purposes and thus are free to shift relative to the adjacent portions of the outer layer and the fold lines. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735